      Case: 1:19-cv-02309 Document #: 1 Filed: 04/04/19 Page 1 of 9 PageID #:1


                                                                                   RECEIVED
                              uNrrED   sR.ffi   tnrtrEnrcr couRr
                     FOR THE NORTHERN DISTRIGT OF ILLINOIS                             APR   - 4 2us(6
                                   ?W$milN BMsIttN                                  THOMASG. BRUTON
                                                                                 CLERK, U.S. DISTRICT COURT
                                          l*,#'      Peuet




              Plaintiff(s),
                                                              1:19cv{2309
                                                           j-udge Mattfrery F. Kenneily
                                                           Magrstrate Judge M. Davad
                                                                                          Weisman




               Defendant(s).




           COMPLAINT FOR VIOLATION OF CONSTITUTIONAL RIGHTS

This form complaint is designed to help you, as u pro     plaintitfi, state your ca.se in a clear
                                                         se
manner. Please read the directions and the numbered paragraphs carefully. Some paragraphs
may not apply to you. You may cross out paragraphs that do not apply to you, All relerences
to "plaintiff' and "defendant" are stated in the singular but will apply to more than one
plaintiff or defendant if that is the nature of the case.

1.     This is a claim for violation of plaintiff s civil rights as protected by the Constitution and

       laws of the United States under 42 U.S.C. $$ 1983, 1985, and 1986.

2.     The court has jurisdiction un{pr 28 U.S.C. $$ 1343 and 1367      .




3.     Plaintiffs full   name is



Ifthere are additional plaintffi,Jitl in the above information as to theftrst-named      plaintiff
and complete the informationfor each additional plaintiff on an extra sheet"
      Case: 1:19-cv-02309 Document #: 1 Filed: 04/04/19 Page 2 of 9 PageID #:2



4.     Defendant,


       E     an officer or   official employed by
                  g,


       E     an individual not employed by a govemmental entity

                     defendants, jill in the above information as to the Jirst-named
If there are additional
defendant and complete the information for each additional defendant on an extru sheet.

5.     The municipality, township or county under whose authority defendant officer or official

        actedis                       y'/A                                                      As to plaintiff s federal

       constitutional claims, the municipality, township or county is a defendant only                        if
       custom or policy allegations are made atpatagraph 7 below.

6.     on or      uaout 0b /0? l/?                   , at approximately                                   6,.tr      p.m.
                               (month,day, year)
       plaintiff was present in the municipality (or unincorporated area) of

                                                                    , in the County        of

        State of   Illinois,   at
                                        (identify location   as   precisely as possible)


        when defendant violated plaintiff s civil rights as follows (Place X in each box that
        applies):

        tr         arrested or seized    plaintiff without probable cause to believe that plaintiff had
                   committed, was committing or was about to commit a crime;
       X           searched plaintiff or his property without a warrant and without reasonable cause;
       tr          used excessive force upon plaintiff;
       B           failed to intervene to protect plaintiff from violation of plaintiff s civil rights by
                   one or more other defendants;
       ^h          failed to provide plaintiff with needed medical care;
       g           conspired together to violate one or more of plaintiff s civil rights;
        tr         Other:
      Case: 1:19-cv-02309 Document #: 1 Filed: 04/04/19 Page 3 of 9 PageID #:3




7.     Defend0gl$ffirk            ffi.ld   S&ed pursuant to a custom or policy of defendant

       municipaffi.,f,ffiitffi6ggmhip, which            custom or policy is the following: (Leave blank
                                                   ')
       if-/ng custom   or policy is alleged)z--,1)rrO1.
                       -/                                4




8.     Plaintiff was charged with one or more crimes, specifically:




9.     (Place an X in the box that applies. If none applies, you may describe the criminal
       proceedings under "Other') The criminal proceedings

        tr   are still pending.

        tr   were terminated in favor of plaintiff in a manner indicating plaintiff was innocent.r

        tr   Plaintiff was found guilty of one or more                        defendant deprived me

        fair trial as follows




        !    Other:



        lExamples
                    of termination in favor of the plaintiff in a manner indicating plaintiff was innocent
may include a judgment of not guitty, reversal of a conviction on direct appeal, expungement of the
conviction, a voluntary dismissal (SOL) by the prosecutor, or a nolle prosequi order'
      Case: 1:19-cv-02309 Document #: 1 Filed: 04/04/19 Page 4 of 9 PageID #:4



      10.     Plaintiff further alleges as follows: (Desuibe what happened that you believe
       supports your claims. To the extent possible, be speciJic as to your own actions and
      the actions of each defendant.'1




ll.    Defendant acted knowingly, intentionally, willfully and maliciously.

t2.    As a result of defendant's conduct, plaintiff was injured as follows:




       Plaintiff asks that the case be tried

                                               00 rtt   t{d   t-   UdI6l0a

                                                   93Al333U
          Case: 1:19-cv-02309 Document #: 1 Filed: 04/04/19 Page 5 of 9 PageID #:5



    14.    Plaintiff also claims violation of rights that may be protected by the laws of Illinois, such

           as false arrest, assault, battery, false imprisonment, malicious prosecution, conspiracy,

           and/or any other claim that may be supported by the allegations of this complaint.




           WHEREFORE, plaintiff asks for the following relief:

           A.      Damages to compensate for all bodily harm, emotional harm, pain and suffering,

                   loss of income, loss of enjoyment of life, property damage and any other injuries

                   inflicted by defendant;

           B.      B ehce X in box tf you are seeking punitive                 damages.) Punitive damages

                   against the individual defendant; and

            C.     Such injunctive, declaratory, or other relief as may be appropriate, including

    attorney's fees and reasonable              s as   authorizgdby 42 u.s.c. $ 1988.

            Plaintiffs signature:

            Plaintifls   name   (print clearly or type):

            Plaintfismailing       aaaress:   50 ? Trorr.                T, /,
                                                                     n rJ'
            ciw(hfa      / #re..--                                state Tl ,              zrP   4/%-
            Plaintiff s telephone number:      Q& ) ?41 - n bA / or 6.? .6bF-gA?1
            Plaintiff s email address (if you prefer to be contacted by email):



    15.    Plaintiff has previously filed     a case   in this district.   !   Yes n No

           If yes, please   list the csses below.

                                                    ruftoc
                                                           i,,tl,}'tJ'o'*"n
    Any additional plaintffi must sign the complaint and pi'ovi(e t!,e,Sy4giinformation             as theJirst
?   plaintiff, An additional signature page may be         Ha \- UdI otuo
                                                            "#eI[
                                                            s      0341333U
          Case: 1:19-cv-02309 Document #: 1 Filed: 04/04/19 Page 6 of 9 PageID #:6




     j,    fu V-/, 0'h/, ''41/uA -9A/
-/        /a,/r Sab&Ir7   "n  0lh4:t

                 ru* M,we     ';1/
     Md illtaJ ry       /,r,,/r7rl//r/
                                (/ilah
                            q/ry ,r-(/,                     A,W   ,Joeat
                                                                                     w
     Atrls
              w           .*h //:ryr /                      tt*r/




                                          IUrftIe,.ls,i ft$EF.S_tr
                                                  }I,H3TA

                                         tE stl l{d   t- UdU6t0I
                                             ff3Affi3su
                                         Case: 1:19-cv-02309 Document #: 1 Filed: 04/04/19 Page 7 of 9 PageID #:7
   REC                   E IVE Ru                    need additionat space irir ANY section, please attach an additional sheet and reference that   sefiion.l


          JUL 3 1                        2018

    THOMASG, BRUTOIT'                                               UNITED STATES DISTRICT COURT
 CLERK, U.S. DISTfl gT COURf                                        NORTHBRN DISTIUCT OF ILLINOIS
                         1t
                                  *tt r/                  ^1
                  .ll
                        /,'                     ,1
                                                      Lrl,'-.*,      ,! t ,''.rt'
                                                      -/ i / ct- [4.rt-,                                                                  l'/ - i't/ '"0{"ry;i)
                                                                          t- '                                                    /
          -

              /         \u.t Llt-LLL(
                                                                                                         case    Number:              ;
                                                      Plaintiff
                                                                                                         Jucrge:-!ud.a7 Let'n-an /t|,,/,n
              ,,(r/y,'rj                        r.!.r'fl.v,               .v   5                         Magistrate Judge: ,11'dN M a ttutl

                                                      Defendant




                                                                                                                                                'r.zi
   '/'r,1                            o/t-,p.uZi ,A\d-/r,'"/'), t-ti,J,                                      -/*;-, :i f                                         t"ln,*1.(.:,j,

      :),C         U:p:tZ.ai,
     'r-.-)-"at4rtf,+.
                             r*/ E,Lu(u:-1 /jr.tz&A, t *il' -\')q:rr' orZ.,                                       *5,
                            /t ,r,/rli:A , /Litr+/(t,.n k
                                                           ry"lnsn_fr), /*,";:.7i,
                                                                              ')r',r'/.1,,/rr;.,                                                                                      ,



      ),;;:**"            !:./dN,      'r?'o",,        -/,,,Qro"':;.:      '
      t i tLqy S F'tc4Sl{.*t$ /i, ytt-r ,,{.,              'ii
                                          ^                         Vid'uz;r,o;j,*_hr.,
"?-r-ti':,.rt'7*td i';;' : B ru rr,*rf) Z:,;frr'r'
   ( i r,,, i pe: t).\(; hry
                             y);v-2, o--<'y' //gt,7P7/ .-i,,-r",t<-l C*,u
             ' /' /- cl &,ffieryg,.
  ' i L,-/z/l ,
 latt                                       ,l *'u'1,r,,)-&4_i"e,a,r t         (t ./,,
                                                                                 ic-r
                                                                                         d,u-:tr,
                                          ,                         /,,r,
( *-,t tr'r,*.,'"' ( o:,! fu ' ; fu,i-Lonevl -c)/ -L. .' o -Jt1;t r;) y-/L/,
                                                                                                                                                                            r




  ts;i"{.,, {B ;;rl
                        '(         ' Lr,(truL (l(
     tr:z.tL,, -'+,,                              itlci.;i7          l-        ^(/1,i-o1       /,
                                                                            : .,b('.'2,".nn, tv g
                                                                                             /4 -               i                                                                ,,
                       ,   f  /v,'         $'                   Sh,          iL t/      /i;,r!a' ?t,6 {t-,},t_t* ,{
>L t*, *-tZ)/*;z
                                                                    /?w/            ,,t
.l?                                                                      r
                               '-l /,:il10,",,:. .i( 6 ru,#"tuk a,i g-r' ,ii',7)rr._ ,")rr,
1' tt';r:                                                        ,,'fr;'.4J,'-                             4,., ,-,;,{ f
  .z,rf   t
                 ,*-*.0:,:
   t( tr(',t.-r;rrt
                              ,
                               {i,ir^i
                    (rit,rlL:iz'
                                  ---)
                                             *i,,,-.K,,
                                  iirr!."it ,-Z {).:y'(.:i t,a. ,rtu !-f). q .r=4_i/t
                                                                           .
                                                                                     r*.;1/a',' ,r.fu<.,i<.t;,,._/.;>
                                                                                        rt**fn
                                                                                                 'f;;ffn
                                                                                                                      t1                                                              ar2,


   Tlr't';     -!_/a<'t4-c* ,       '-i'l/,:rt4t;ut          ,A.it4/         .t)+:i] y)'1,.!15   (r,,  .&, tl-r/'
                                                                                                                *
   { {'i''t:,-':(i                                                                                                '{
                       /-ix":;{A,*,"!;:;",,:7*.:;{"Y{,Avf^h;,,rJi;*.;, i:",;{'"lk#ir,".,
                                                                                            ,,,     /
                                                                                                                               "'./  ,/.), .'
                                                                                                                                 '' ,t'..'l/             ,-\..
                                                                                                                                                         "..)1'7"./
                                                                                                                                             tr
      Case: 1:19-cv-02309 Document #: 1 Filed: 04/04/19 Page 8 of 9 PageID #:8




                        Pll lrr

                        N                             lJ)
                        (A                            .A
                                   (o                                           N
                                                                                 t
                        x          .a                 =
                                                      x                         (A
                        E
                         o)                            o
                                                       o
                                                                                J
                                                      .E
                         L         E                   L                         L


                        F          F                  F                         t-
                        a
                        z          U)                 U)                        a
                                                                                z
                                   z                  z
                        o          o                  o                         o
                        o          o                  o                         o
                                   o                  J                         z
                        =
                                   lsP                baib
                                                      'E o o(DEg 9rY
                                                      €  s       r-
                                                                                l>
                                                                                 2(E       o.9   o
                         c
                         (E

                         be
                                   lgegg"    ei                      q)

                                                                                 E,
                                                                                           q)L
                                                                                           i.s   c!
                                                                                                 eg-
                                                                                                      ol



                         o --.
                        H;'E IEFEBEEE6
                                                      ;t*:F;TSe;
                                                      iY
                                                        =:;
                                                            o_o    -.-J..i=.=
                                                                                 frFEEAEIgE
                        EEE
                        IE T                          #+FiE E#EfrE"
                         E_-
                        .9sE
                        lOEE
                        >o
                        o tt'=U,
                        g  !--!
                                   gatrgE$Eg E i€FesigHgE aEfrgIiB!E
                                                          >.9,> q.= o 6 6E
                         o :.=
                        E 6P
                         9oQ
                                                      aBciEE;gtf;; :ii3#EiEfi
                        E8; gEEEEEEEI E:EF€EiEeEg
                        8#=
                        8Ei
                        E O'=
                                                      EEEEgt$EIgE Eifi[EEEEg
                        oEE
                        >-L
                                   giEiggEiE igEEgPEFHE fi EgE;:BiEE
                        EEi
                        .= >tE                        EET:i.B6EE€E
                         o-E 9
                        E€
                        I urzE
                        O-a                           g
                                              [EgIEEgE ;E E H Elo.EE.E          ;EtHEEiEE
,^.
o
@
                        €8q
                        E=
                                   *er;e$gtf gsc€*38$
                                                                                ,^ dt tr
                                                                                       = -
                                                                                           O Orrj f
o)
                        i o-(EE    ,  gEEE   E E.Ea          =.9          reE 5€ sP;             E    EE   E




                        'o                                                      o
                                   o                  .o                        c
                                   E                   o                        .q
                        (U         o                  .s                        E
                        I=         E                                            c
       Case: 1:19-cv-02309 Document #: 1 Filed: 04/04/19 Page 9 of 9 PageID #:9




                                                                    9 Fn -h     Pll tt S[

                lies in this: you must first enable the government to control the governed; and in
                the next place oblige it to control itself." James Madison, Federalist No. 5l
                (1788).

fl8e        Obliging the government to control itself is what we are called upon to do
        today. The Constitution of ilinois and the precedent of our court admit of only one
        conclusion: the annuity reduction provisions of Public Act 98-599 enacted by the
        legislature and signed into law by the Govemor violate article XIII, section 5's                     /
        express prohibition against the diminishment of the benefits of membership in
        public retirement systems. The circuit court was therefore entirely correct when it
        declared those provisions void and unenforceable.




fle0                                                     III

flel        We come, then, to the third and final issue presented by this appeal: are the
        invalid annuity reduction provisions of Public Act 98-599 severable from the
        remainder of the statute? The issue of severability involves a question of statutory
        construction, which primarily involves ascertaining and giving effect to the intent
        of the legislature. ln determining whether a statutory provision containing an
        unconstitutional portion may be severed from the rest of a statute, we look first at
        the statute's own specific severability provision, if it has one. People v. Mosley,
        2015IL 715872, fl 29. Public Act 98-599 does.

1le2           The Act includes a provision dealing with the "severability and inseverability''
        of the law's numerous components. Set forth in section 97 of the statute, this
        severability provision states that the various sections ofthe law are severable under
        section l.3l of the Statute on Statutes (5 ILCS 70/1.31 (West 2012)), with the
        exception of certain specific sections. Under the Act, those particular sections, 39
        of them in all, "are mutually dependent and inseverable from one another but are
        severable from any other provision of this         Act." Pub. Act 98-599,     g 97 (eff. June   l,
        2014).

fle3        Among the 39 sections deemed "inseverable" are some of the specific
        provisions which impermissibly reduce retirement annuity benefits in violation of
        the pension protection clause. These include sections 2-ll9.l(a-l), l4-ll4(a-l),
        l5-136(d-l), ffid 16-133.1(a-l) (40 ILCS 512-rr9.l(a-l), l4-lt4(a-l),
        1   5- 1 36(d- I ) , 16-133 .1(a- 1) (West Supp. 201 3)),   which adversely affect the value of

                                                      -36-
